 


109 HR 3209 IH: To amend title 38, United States Code, to add nasopharyngeal cancer to the statutorily prescribed presumptive diseases associated with exposure to Agent Orange during military service in Vietnam.
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3209 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Bradley of New Hampshire introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to add nasopharyngeal cancer to the statutorily prescribed presumptive diseases associated with exposure to Agent Orange during military service in Vietnam. 
 
 
1.Addition of nasopharyngeal cancer to the statutorily prescribed presumptive diseases associated with exposure to Agent Orange during military service in VietnamSection 1116(a)(2)(F) of title 38, United States Code, is amended by inserting or nasopharyngeal cancer after or trachea).   
 
